Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Continuation Application filed Aug. 31, 2021.
Claims 1-20 are pending in the case. Claims 1, 9 and 14 are independent claims.

Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of U.S. Patent No. 13/118,339. 

Instant Application No. 17/462,465
U.S. Patent No. 11,144,811
1. A method implemented by a computing 
device, the method comprising: 








receiving, by the computing device, a 
search query via a user interface; 











identifying, by the 
computing device, additional text by 
processing the search query using a 
model trained using machine learning; 


automatically adding, by the computing 
device, the additional text to the search 
query responsive to the identifying 
without user intervention and without 
indicating in the user interface the adding 
of the additional text to the search query; 


initiating, by the computing device, a 
search using the search query that 
includes the additional text; and 
outputting, by the computing device, a 
result of the search and an indication in 
the user interface that the additional text 
is added to the search query.

2. The method as described in claim 1, wherein the search query includes text.

3. The method as described in claim 1, 
wherein the search query includes a 
digital image.


1. A method implemented by a computing device, the method comprising: 
generating, of the computing device, a communication to prompt a user to specify an aspect of a category that is a subject of a first natural-language conversation; 
receiving, by the computing device via a user interface, user data describing the specified aspect in response to the communication; 
generating, by the computing device, a first search query including the specified aspect as text generated from the user data; 

training, by the computing device, a model using machine learning based on the specified aspect using the text generated from the user data; 

receiving, by the computing device, data describing a second natural- language conversation; 

identifying, by the computing device, the specified aspect by processing the data describing the second natural-language conversation using the model as part of machine learning; 

automatically adding, by the computing device, the text of the specified aspect to a second search query responsive to the identifying without user intervention and without indicating, in the user interface, the adding of the text to the second search query; and 


outputting, by the computing device, a result of a search performed using the second search query and an indication in the user interface that the text of the specified aspect is added to the second search query.




5. The method as described in claim 3, wherein the extracting is based at least in part on a digital image included as part of the first natural- language conversation.

Claims 1, 2, 9, 14 are similar to claim 1 of U.S. Patent No. 11,144,811.
Claims 3-8, 10-13, 15-20 are similar to claims 2-11 U.S. Patent No. 11,144,811.

Claims 2-9 and 11-18 and 20 are similar to claims 2-9 and 11-19 of Application No. 


Claim Objections
Claim 7 is objected to because of the following informalities:  It appears that claims 7 depends from claim 6.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere et al. (hereinafter Dhamdhere) U.S. Patent Publication No. 2014/0344263 in view of Majumdar et al. (hereinafter Majumdar) U.S. Patent Publication No. 2017/0278135.
With respect to independent claim 1, Dhamdhere teaches a method implemented by a computing device, the method comprising: 
receiving, by the computing device, a search query via a user interface (see e.g. Fig. 4A-C para [78]-[80]); 
identifying, by the computing device, additional text by processing the search query (see para [19]-[25]); 
automatically adding, by the computing device, the additional text to the search query responsive to the identifying without user intervention and without indicating in the user interface the adding of the additional text to the search query (see e.g. para [9][19]-[25] – “Revising the search query includes adding the candidate expansion to the search query. “ “the search system front-end 120 receives the original query 106 and communicates the original query 106 to the query reviser engine 150 during state (B). The query reviser engine 150 can generate one or more revised queries 154 based on the original query 106. “); 
initiating, by the computing device, a search using the search query that includes the additional text; and outputting, by the computing device, a result of the search and an indication in the user interface that the additional text is added to the search query (see e.g. para [47][48] – “The search engine 130 generates search results 138 that are responsive to the revised queries 158 that include the candidate expansions, during state (M). “ “The search results page 126 can include, for example, titles and snippets associated with each resource referenced by the search results 138. Query terms and synonyms of query terms that appear in the titles and snippets can be formatted in a particular way, for example, in bold font. “).  
Dhamdhere does not expressly show processing the search query using a model trained using machine learning.  However, Majumdar teaches the above feature (see e.g. para [60]-[63][68][69]).  Both Majumdar and Dhamdhere are directed to search methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Majumdar and Dhamdhere in front of them to modify the system of Dhamdhere to include the above feature.  The motivation to combine Dhamdhere and Majumdar comes from Majumdar.  Majumdar discloses the motivation to use machine learning to identify search item so that the search system can search content such as image or video (see e.g. para [60]-[63][68][69]).
With respect to dependent claim 2, the modified Dhamdhere teaches the search query includes text (see e.g. para [30]).  
With respect to dependent claim 3, the modified Dhamdhere teaches the search query includes a digital image (see e.g. Majumdar para [60]-[63] – the motivation to combine is discussed above with respect to claim 1).  
With respect to dependent claim 4, the modified Dhamdhere teaches displaying, by the computing device, a digital image in the user interface; receiving, by the computing device, a user input as selecting an object in the digital image; identifying, by the computing device, the object in the digital image; and generating, by the computing device, the search query based on the identifying of the object (see e.g. Majumdar Fig. 5A-B para [47][48][60]-[63] – the motivation to combine is discussed above with respect to claim 1).  
With respect to dependent claim 5, the modified Dhamdhere teaches the identifying the additional text is performed by processing the digital image (see e.g. para [62]-[65] – the motivation to combine is discussed above with respect to claim 1).  
With respect to dependent claim 6, the modified Dhamdhere teaches the outputting of the result of the search includes displaying an indication that the additional text is used as part of the search (see e.g. para [48]).  
With respect to dependent claim 7, the modified Dhamdhere teaches the indication is user selectable to initiate a subsequent search query that does not include the additional text (see e.g. Fig. 4A-C and para [38]).  
With respect to dependent claim 8, the modified Dhamdhere teaches the outputting is configured to cause output of the result of the search as part of a live camera feed (see e.g. Majumdar Fig. 6 and para [50][52] - Both Majumdar and Dhamdhere are directed to search methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Majumdar and Dhamdhere in front of them to modify the system of Dhamdhere to include the above feature.  The motivation to combine Dhamdhere and Majumdar comes from Majumdar.  Majumdar discloses the motivation to use machine learning to identify search item so that the search system can search content such as image or video (see e.g. Fig. 6 and para [50]-[52]).
With respect to independent claim 9, the modified Dhamdhere teaches a computing device comprising: a digital camera (see e.g. Majumdar para [7][67] – the motivation to combine is discussed above with respect to claim 1); a display device; a processing system; and a computer-readable storage medium having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations (see e.g. Fig. 1, 2) including: 
displaying a digital image in a user interface by the display device from a live camera feed captured by the digital camera (see e.g. Majumdar para [7][67] – the motivation to combine is discussed above with respect to claim 1); receiving a user input as selecting an object in the digital image; generating a search query based on the object; (see e.g. Majumdar Fig. 5A-B para [47][48][60]-[63]) 
identifying additional text by processing the digital image using a model trained using machine learning (see e.g. Majumdar para [60]-[63] [68] [69]); 
automatically adding the additional text to the search query responsive to the identifying without user intervention and without indicating in the user interface the adding of the additional text to the search query (see e.g. para [9] [19]-[25] – “Revising the search query includes adding the candidate expansion to the search query. ““the search system front-end 120 receives the original query 106 and communicates the original query 106 to the query reviser engine 150 during state (B). The query reviser engine 150 can generate one or more revised queries 154 based on the original query 106. “); 
initiating a search using the search query that includes the additional text; and displaying by the display device a result of the search and an indication that the additional text is added to the search query (see e.g. para [47][48] – “The search engine 130 generates search results 138 that are responsive to the revised queries 158 that include the candidate expansions, during state (M). “ “The search results page 126 can include, for example, titles and snippets associated with each resource referenced by the search results 138. Query terms and synonyms of query terms that appear in the titles and snippets can be formatted in a particular way, for example, in bold font. “).
 With respect to dependent claim 10, the modified Dhamdhere teaches the search query includes text generated based on recognition of the object from the digital image (see e.g. Majumdar para [52][62]-[65]).  
With respect to dependent claim 11, the modified Dhamdhere teaches the displaying of the result of the search includes displaying an indication that the additional text is used as part of the search (see e.g. para [48]).  
With respect to dependent claim 12, the modified Dhamdhere teaches the indication is user selectable to initiate a subsequent search query that does not include the additional text (see e.g. Fig. 4A-C and para [38]).  
With respect to dependent claim 13, the modified Dhamdhere teaches the displaying is configured to cause output of the result of the search as part of the live camera feed (see e.g. Majumdar Fig. 6 and para [50][52] - Both Majumdar and Dhamdhere are directed to search methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Majumdar and Dhamdhere in front of them to modify the system of Dhamdhere to include the above feature.  The motivation to combine Dhamdhere and Majumdar comes from Majumdar.  Majumdar discloses the motivation to use machine learning to identify search item so that the search system can search content such as image or video (see e.g. Fig. 6 and para [50]-[52]).  
Claim 14 is rejected for the similar reasons discussed above with respect to claim 1. 
Claim 15 is rejected for the similar reasons discussed above with respect to claim 2. 
Claim 16 is rejected for the similar reasons discussed above with respect to claim 3. 
Claim 17 is rejected for the similar reasons discussed above with respect to claim 4. 
Claim 18 is rejected for the similar reasons discussed above with respect to claim 6. 
Claim 19 is rejected for the similar reasons discussed above with respect to claim 7. 
Claim 20 is rejected for the similar reasons discussed above with respect to claim 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179